Case 6:18-cv-01913-ACC-KRS Dooument 1 Filed 11/07/18 Page 1 of 21 Page|D 1

UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

ANTHONY MCHUGH,
Plaintiff,
v.

COMPANY, LTD.,
A Foreign corporation, d/b/a
DISNEY CRUISE LINE,

)

)

§
MAGICAL CRUISE )
)

)

)

Defendant. )
)

 

COM`|’LAINT AND DEMAND FOR .]URY TRIA`L

COMES NOW, Plaintiff, ANTHONY MCHUGH (hereinafter "Plaintiff'), by and through
his undersigned counsel, and states the following for his Complaint against Defendant, MAGICAL
CRUISE COMPANY, LTD., d/b/a DISNEY CRUISE LINE (hereinafter “Defendant”):

l’AR'l`IES. JURISI}ICTION, AND VENUE

1. This is an action brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§2000 (e)(3)(a), 29 U.S.C. §623(a), 42 U.S.C. § 1211, et seq, 28 U.S.C. §§ 1331 and 1337, for (1)
unlawful gender discrimination in violation of Title Vll of the Civil Rights Act of 1964, (2)
unlawful age discrimination in violation of the Age Discrimination in Employment Act of 1967,
(3) failure to accommodate for a known disability in violation of the Americans with Disabilities
Act, (4) retaliation in violation of Title Vll, and (5) negligent supervision

2. The Plaintiff is a resident of Orange County, Florida.

3. Defendant, MAGICAL CRUISE COMPANY, LTD., is a Foreign corporation
based in the United Kingdom that does business in the State of Florida under the Fictitious Name,

Disney Cruise Line.

Case 6:18-cv-01913-ACC-KRS Dooument 1 Filed 11/07/18 Page 2 of 21 Page|D 2

4. Plaintiff was employed by Defendant (or its related company, Walt Disney Travel
Company) beginning April 15, 1999.

5. From l\/Iarch, 2003, and through and including February 14, 2017 Plaintiff was
employed by Defendant, Magical Cruise Company, Ltd.

6. Plaintiff s title on the date of discharge from Defendant was Labor Analyst.

7. During his employment with Defendant, Plaintiff was subjected to various
offensive behavior, in violation of 42 USC § 2000(e).

8. Venue is proper in the Middle District of Florida, as the cause of action herein
accrued in the l\/liddle District of Florida.

9. All conditions precedent to the filing of this action have occurred, been waived, or
their performance is otherwise excused, specifically including an exhaustion of administrative
remedies. Plaintiff has received a “right to sue letter” from the Equal Employment Opportunity
Commission (a copy of which is attached hereto as EXhibit “A”) and this action is timely brought.

10. As a result of the Defendant’s actions, Plaintiff has retained the undersigned
counsel to represent him in this instant action, and is obligated to pay the undersigned a reasonable

fee.
GlilNERAL ALLEGATI_ONS COMMON TO ALL COUNTS
11. ln April, 1999, Plaintiff accepted a position with a predecessor of Defendant,
namely Walt Disney Travel Company.
l2. At all relevant times, Plaintiff excelled at his job, as evidenced by “Clearly
Outstanding” evaluation while under the Walt Disney Travel Company name. Said Clearly
Outstanding evaluation was the highest attainable evaluation possible.

13. Over the past ten years, Plaintiff determined that the average ratio of employees in

Case 6:18-cv-01913-ACC-KRS Dooument 1 Filed 11/07/18 Page 3 of 21 Page|D 3

the Defendant’s work force was 40% male to 60% female at the Disney Cruise Line division of
Defendant.

14. Over the last ten years, every executive level employee of the Defendant that
reported directly to the Vice President (a female), was comprised of the female gender and all
Senior Managers (and Leaders of Leaders) that reported directly to the Director (a female) of
Defendant were also exclusively female. During this time period the male to female management
personnel ratio did not reflect the gender composition of the work force that management oversaw.

15. In approximately 2016, Plaintiff s Senior Manager (a female under age 40 and less
qualified than Plaintiff for the position) began engaging in a campaign of conduct inappropriate in
the workplace. Early after the Senior Manager’s promotion over Plaintiff, his Senior Manager
would brag until Plaintiff was red with embarrassment about the married men the Senior Manager
had slept with. Plaintiff’ s Senior Manager would intentionally describe with vivid detail her
lovers’ genitalia. Further, the Senior Manager sought to embarrass Plaintiff by sharing with the
Plaintiff the various sexual acts that she participated in with her many partners In addition,
Plaintiff’s Senior Manager described to Plaintiff “sex rooms” that she would book on Disney
Cruise Ships where she would entertain partners.

16. The discussions described in Paragraph 15 above were conducted as a part of the
weekly “one on one” meetings that the Senior Manager required Plaintiff to attend for coaching,
development enrichment and feedback purposes. Plaintiff expressed to the Senior Manager on
multiple occasions that he was not comfortable with the sexual nature of the conversations

17. The private information of a sexual nature that the Senior Manager shared with
Plaintiff made it difficult for the Plaintiff to perform his work duties as he worked with several of

the men the Senior Manager claimed she was engaged in sexual relationships Even more difficult

Case 6:18-cv-01913-ACC-KRS Dooument 1 Filed 11/07/18 Page 4 of 21 Page|D 4

for Plaintiff was the fact that unknowing wives of the men at issue were also employed in the same
office building as Plaintiff and the Senior Manager’s alleged sexual conquests.

18. Staff as well as Plaintiff` s Senior Manager routinely bullied Plaintiff. Plaintiff was
regularly mocked, was referred to as a “stuffy old fart” by the Senior Manager and staff. The
Senior Manager not only failed to reprimand staff that mocked Plaintiff, but she would join in the
bullying and belittling which led to humiliation of the Plaintiff.

19. The Senior Manager and staff would make numerous disparaging remarks about
and took actions against the Plaintiff which created a hostile work environment for the Plaintiff

20. Plaintiff’s Senior Manager took unwarranted actions intended to further demean
the Plaintiff. Plaintiff had more seniority than his Manager, yet she chose to use her position of
power over the Plaintiff to move Plaintiff from his second-floor window office to a repurposed
windowless janitor’s closet for his work space. Plaintiff asserts that the move was made with
malice to further hurt and embarrass Plaintiff in front of his co-workers. The move resulted in
violation of Defendant’s Harassment policies that forbid intentional targeted isolation. See
Defendant’s Prohibition of Harassment Policies attached hereto as Exhibit “B”.

21. Every female Labor Leader under 40 years of age were provided company iPhones
and Apple tablets. Plaintiff was not provided this convenience reserved to those under 40 years of
age. Plaintiff was advised that the devices were only provided to those “who understood the
technology”. Yet, Plaintiff was expected to conduct business using his own iPhone when
necessary. The Senior Manager and Defendant treated Plaintiff differently from the younger,
female employees

22. Plaintiff’s Senior Manager would steal Plaintiff s legal prescription medications

from Plaintiff. The Senior Manager solicited the illegal drug, Ecstasy, from a peer of the Plaintiff

Case 6:18-cv-01913-ACC-KRS Dooument 1 Filed 11/07/18 Page 5 of 21 Page|D 5

and others She made it clear that the drugs were to be provided to the Senior Manager for those
beneath her to retain their jobs Plaintiff did observe that one employee did supply the office
Senior Manager with Ecstasy on more than one occasion

23. Obviously outraged at this oonduct, Plaintiff voiced concerns over his treatment by
his Senior Manager to the women of the Human Resources Department and a female representative
of Employee Relations. When Plaintiff expressed his concerns in accordance with Disney Cruise
Line policies, Plaintiff was interrogated by two female licensed attorneys Plaintiff was not
allowed to have counsel present for the interrogation

24. Plaintiff was not informed that the persons conducting the investigation for
Defendant were licensed attorneys whose purpose was designed to find that Plaintiff Was at fault
for the misconduct of his Senior Manager. The investigation was not conducted in an independent
manner but was a targeted investigation to find fault of the Plaintiff and to justify his termination

25. Plaintiff’s Senior Manager regularly implemented rules differently for men and
women Plaintiff possessed the most experience in his employment division Nevertheless, he
was routinely passed over for promotions Plaintiff was unquestionably more qualified than the
female workers that were consistently promoted ahead of him.

26. The conduct of Plaintiff` s Senior Manager went unaddressed, and Plaintiff
implored Defendant to address the Senior Manager’s egregious and pervasive behavior.

27. On February 14, 2017, the Plaintiff was wrongfully discharged after he brought the
Senior Manager’s misconduct to the attention of Human Resources as directed in Defendant
policies Plaintiff had come forth in accordance with Defendant’s Policies to alert Defendant to
the fact that Plaintiff’ s Senior Manager was stealing legally prescribed medication from the

Plaintiff.

Case 6:18-cv-01913-ACC-KRS Dooument 1 Filed 11/07/18 Page 6 of 21 Page|D 6

28. Plaintiff further detailed the history and hostile work environment that was present
as Plaintiff’ s Senior Manager sought Plaintiff’ s legally prescribed medication from the Plaintiff as
a condition to allow Plaintiff to continue to work for Defendant.

29. Defendant terminated the Plaintiff in retaliation for his bringing to the attention of
Defendant the inappropriate and illegal conduct of the Plaintiff’ s immediate supervisor.

30. ln addition, at the time of termination, Defendant wrongly accused the Plaintiff of
illegally using substances Defendant was lawfully prescribed medications needed for his
enjoyment of life and which allowed him to be a productive member of Defendant’s work force.
Plaintiff` s mediations were prescribed to address Plaintiff’ s disabilities, Attention Deficit Disorder
(“ADD”) and General Anxiety Disorder (“GAD”).

31. Plaintiff could not report the behavior earlier as his Senior Manager had repeatedly
threatened that Plaintiff would be fired if he reported her for the Manager’s behavior. Plaintiff
was concerned that the Senior Manager could terminate Plaintiff as the Senior Manager had a close
personal relationship with the Director of Defendant, each of whom were single women

32. Plaintiff was rightfully concerned with preserving his employment in light of the
threats that his Senior Manager made to him.

33. Defendant had a specific non-retaliation policy in place for the reporting of illegal
substance use by employees/supervisors at the work place. See Exhibit B attached.

34. Despite the non-retaliation policy and in response to Plaintiff coming forward
regarding his Senior Manager’s improper conduct, Defendant terminated the Plaintiff on February
14, 2017.

35. After the termination, Plaintiff was replaced by a younger female employee with

very little experience, whose performance was lacking In addition to replacing Plaintiff with a

Case 6:18-cv-01913-ACC-KRS Dooument 1 Filed 11/07/18 Page 7 of 21 Page|D 7

younger less-qualified employee, the Defendant gave the replacement a higher salary and a new
“Senior” title. The higher pay and Senior title were denied to Plaintiff during Plaintiff’s
employment with Defendant even though he performed the same duties that the less-experienced,
less-qualified female employee provided to Defendant.

36. During Plaintiff’s tenure, every Leader in Plaintiff’s department, the Labor Team,
and over the age of 40 was systematically terminated or resigned Defendant filled all open
positions exclusively with individuals under the age of 40.

37. The behavior, as well as other behavior, occurred by and in the presence of others,
that will be more fully developed in discovery, indicating that Defendant promoted a hostile work
environment that is completely unacceptable in a civilized society.

COUNT I - VIOLATION OF T]"I`LE VI`I OF THE CIVIL RIGI~ITS ACT OF 1964
(HOSTILE WORK ENVIRONMEN'I_`)

38. Plaintiff realleges paragraphs l through 37 above, as though fully set forth herein

39. This is an action for violation of Title Vll of the Civil Rights Act of 1964, 42 USC
§ 2000(e).

40. Plaintiff is a male that was working in an environment represented nearly entirely
by women, and as such, Plaintiff is a member of a protected class

41. By being subjected to extreme and outrageous behavior, sexual in nature, Plaintiff
suffered intentional discrimination because of his protected class

42. The discrimination was both pervasive and regular. In fact, the discrimination was
so pervasive and severe as to alter the conditions of the Plaintiff s employment, and create an
abusive working environment

43. The acts and discussions of Plaintiff’ s Senior Manager as described in Ms 15-17

and as otherwise contained herein were offensive to Plaintiff. The conduct created a sexually

Case 6:18-cv-01913-ACC-KRS Dooument 1 Filed 11/07/18 Page 8 of 21 Page|D 8

charged workplace which affected the Plaintiff negatively.

44.

Plaintiff.

45.

The discrimination displayed in the Defendant’s office detrimentally affected the

The discrimination would detrimentally affect a reasonable person of the same

protected class in the same employment position as the Plaintiff.

46.

Defendant is liable, through the well-established principle of respondeat superior,

for the actions of its agents that subjected the Plaintiff to the discrimination complained of.

WHEREFORE, Plaintiff demands judgment against Defendant for:

ii.

iii.

iv.

vi.

vii.

viii.

lnjunctive relief directing Defendant to cease and desist from all acts of retaliation
against employees who engage in statutorily protected acts;

Back pay and all other benefits, perquisites and other compensation for
employment which Plaintiff would have received had he maintained his position
with the Defendant, plus interest, including but not limited to lost salary and
bonuses;

Front pay, including raises, benefits, insurance costs, benefit costs, and retirement
benefits;

Reimbursement of all expenses and financial losses the Plaintiff has incurred as a
result of Defendant’s actions;

Declaratory relief declaring the acts and practices of the Defendant to be in
violation of the statute cited above;

Reasonable attorney’s fees plus costs;

Punitive damages;

Compensatory damages; and

Case 6:18-cv-01913-ACC-KRS Dooument 1 Filed 11/07/18 Page 9 of 21 Page|D 9

Such other relief as this Court shall deem appropriate

C()UN'I` l`l - V`IOLATION OF AGE DISCRIMINATION
IN EMPLOYMENT ACT OF 1967

47. Plaintiff realleges paragraphs l through 37 above, as though fully set forth herein
48. This is an action for violation of the Age Discrimination in Employment Act of
1967, 29 USC § 623(a) (hereafter “ADEA”).
49. Plaintiff is a male over the age of 40 at the time that Defendant wrongfully
discharged him, and as such, Plaintiff is a protected individual under the ADEA.
50. Defendant employs more than 20 employees
51. As noted in 1113 15-21, 25 and 35, Plaintiff was discriminated against in terms of
his compensations terms, conditions and/or privileges of employment with the Defendant.
52. Further, Plaintiff was segregated from the general workforce by acts of the
Defendant as alleged at 11 20 herein
53. By being subjected to acts related to the Plaintiff’ s age, Plaintiff suffered intentional
discrimination
54. Defendant is liable, through the well-established principle of respondeat superior,
for the actions of its agents that subjected the Plaintiff to the discrimination complained of.
WHEREFORE, Plaintiff demands judgment against Defendant for:
i. lnjunctive relief directing Defendant to cease and desist from all acts of retaliation
against employees who engage in statutorily protected acts;
ii. Back pay and all other benefits, perquisites and other compensation for
employment which Plaintiff would have received had he maintained his position

with the Defendant, plus interest, including but not limited to lost salary and

bonuses;

Case 6:18-cv-01913-ACC-KRS Dooument 1 Filed 11/07/18 Page 10 of 21 Page|D 10

iii. Front pay, including raises, benefits, insurance costs, benefit costs, and retirement
benefits;
iv. Reimbursement of all expenses and financial losses the Plaintiff has incurred as a

result of Defendant’s actions;
v. Declaratory relief declaring the acts and practices of the Defendant to be in
violation of the statute cited above;
vi. Liquidated damages as provided in an amount equal to the net back pay award;
vii. Reinstatement;
viii. Reasonable attorney’s fees plus costs; and
Such other relief as this Court shall deem appropriate
COUNT III - VIOLATION OF THE ADA
55. Plaintiff realleges paragraphs 1 through 37 above, as though fully set forth herein
56. Plaintiff was an “employee” of the Defendant within the meaning of 42 U.S.C. §
1211 et seq. during his entire tenure with the Defendant.
57. Defendant was a covered entity at all times relevant to this suit within the
meaning of42 U.S.C. § 1211 et seq.
58. Plaintiff worked as a Labor Analyst for Defendant regarding Defendant’s Disney
Cruise Line in Celebration, Florida.
59. At the time that Plaintiff began his employment with Defendant, Plaintiff suffered
from attention deficit disorder (“ADD”) and acute General Anxiety Disorder (“GAD”). As such,
at all times relevant to this Complaint, Plaintiff was a person with a disability under the meaning

of the ADA.

60. Plaintiff’s disability involves one or more major life activities

10

Case 6:18-cv-01913-ACC-KRS Dooument 1 Filed 11/07/18 Page 11 of 21 Page|D 11

61. Plaintiff s disability is permanent in nature, and Plaintiff suffered from it during
his entire tenure with the Defendant. Plaintiff’s work suffered when his Senior Manager would

take needed medication from Plaintiff

62. Defendant, as a covered entity as described above, had notice of Plaintiff’ s
disability.
63. With reasonable accommodation Plaintiff could perform the essential functions

of the job at issue.
64. Plaintiff complained to multiple principals of Defendant during his tenure about
his disability, to no avail.
65. Defendant, as Plaintiff’ s employer, refused to make such accommodations
66. Defendant failed to seriously address Plaintiff’s requests and pleas for assistance,
and failed to reasonably accommodate his disability.
WHEREFORE, Plaintiff demands judgment against Defendant for:
i. Injunctive relief directing Defendant to cease and desist from all acts of retaliation
against employees who engage in statutorily protected acts;
ii. Back pay and all other benefits, perquisites and other compensation for
employment which Plaintiff would have received had he maintained his position

with the Defendant, plus interest, including but not limited to lost salary and

bonuses;

iii. Front pay, including raises, benefits, insurance costs, benefit costs, and retirement
benefits;

iv. Reimbursement of all expenses and financial losses the Plaintiff has incurred as a

result of Defendant’s actions;

11

Case 6:18-cv-01913-ACC-KRS Dooument 1 Filed 11/07/18 Page 12 of 21 Page|D 12

v. Declaratory relief declaring the acts and practices of the Defendant to be in

violation of the statute cited above;

vi. Reasonable attorney’s fees plus costs;

vii. Punitive damages;

viii. Compensatory damages; and

Such other relief as this Court shall deem appropriate

COUNT IV - RETALIATION

67. Plaintiff realleges paragraphs 1 through 37 above, as though fully set forth herein

68. Plaintiff was an employee of the Defendant during his entire tenure with the
Defendant.

69. Plaintiff sought to participate in a statutorily-protected activity in that Plaintiff
raised the issues of gender discrimination with Defendant through the appropriate channels
within Defendant’s hierarchy.

70. Further, Plaintiff sought out the Defendant to rectify a discriminatory practice of
Plaintiff’ s Senior Manager who was taking Plaintiff’ s medications from him without Plaintiff’ s
permission

71. Rather than implementing Defendant’s non-retaliatory policy, Defendant
embarked upon a course of conduct that resulted in an adverse employment action, namely
Plaintiff’ s termination from Defendant. See Exhibit “B”.

72. The action of the Defendant constitutes retaliation for the Plaintiff" s legitimate

request to have his Senior Manager investigated and disciplined

12

Case 6:18-cv-01913-ACC-KRS Dooument 1 Filed 11/07/18 Page 13 of 21 Page|D 13

73.

Plaintiff’ s termination was the product of Plaintiff seeking to have the Defendant

investigate his Senior Manager’s actions and the hostile work environment that was present in

Plaintiff’ s department

WHEREFORE, Plaintiff demands judgment against Defendant for:

ii.

iii.

iv.

vi.

vii.

viii.

Injunctive relief directing Defendant to cease and desist from all acts of retaliation
against employees who engage in statutorily protected acts;

Back pay and all other benefits, perquisites and other compensation for
employment which Plaintiff would have received had he maintained his position
with the Defendant, plus interest, including but not limited to lost salary and
bonuses;

Front pay, including raises, benefits, insurance costs, benefit costs, and retirement
benefits;

Reimbursement of all expenses and financial losses the Plaintiff has incurred as a
result of Defendant’s actions;

Declaratory relief declaring the acts and practices of the Defendant to be in
violation of the statute cited above;

Reasonable attorney’s fees plus costs;

Punitive damages;

Compensatory damages; and

Such other relief as this Court shall deem appropriate

74.

COUNT V - NIEGLI(]ENT SUPERVIS[ON

Plaintiff realleges paragraphs 1 through 37 above, as though fully set forth herein

13

Case 6:18-cv-01913-ACC-KRS Dooument 1 Filed 11/07/18 Page 14 of 21 Page|D 14

75. Defendant owed a duty to Plaintiff as a result of, inter alia, the employment
relationship, as more fully set forth above, between Defendant and Plaintiff.

76. Prior to hiring Plaintiff` s Senior Manager and promoting her to a position where
she had the ability to cause harm to other employees, Defendant knew, or should have known, of
Plaintiff’ s Senior Manager’s proclivity towards discrimination and her unfitness/inability to
conform her behavior to acceptable legal standards for the workplace environment, which posed
a risk to Defendant’s employees

77. Defendant, nonetheless, failed to act with ordinary care in properly
training/supervising Plaintiff’s Manager, or satisfactorily remedy her unfitness or unsuitability to
be employed in a predominantly female work environment

78. Defendant was required, or should have been required, to appropriately train and
supervise Plaintiff’ s Manager in her employment lt was unreasonable for Defendant to fail to
train and supervise Plaintiff" s Manager in a predominantly female environment

79. Defendant breached its duty to Plaintiff and has negligently supervised Plaintiff’ s
Manager.

80. As a proximate result of Defendant’s negligent supervision of Plaintiff’ s
Manager, Plaintiff has suffered damages, including physical and severe emotional distress

WHEREFORE, Plaintiff respectfully demands that this Honorable Court enter its
judgment in favor of the Plaintiff and against Defendant in an amount consistent with the

evidence together with the costs of this litigation, interest, and all other relief as this Court

deems proper.

14

Case 6:18-cv-01913-ACC-KRS Dooument 1 Filed 11/07/18 Page 15 of 21 Page|D 15

DEMAND FOR TRIAL BY JURY
Plaintiff hereby demands a trial by jury on all issues so triable as a matter of right.

Respectfully submitted,
NeJame Law, P.A.

By: .s'/Jnim W. Z."e/z')iski
Florida Bar No. 527661
189 S. Orange Avenue
Suite 1800
Orlando, Florida 32801
Telephone: (407) 500-0000
Facsimile: (407) 802-1431
`| o lm{c'ilnej anne lnw.com
civilservice@neiamelaw.com
enurlnav(c'cineiamellaw.com
Attorneys for Plaintiff

15

Case 6:18-cv-01913-AC£?§KE{QSUA||_I)QC m

u ent 1 Bi|ed 11/07/1§ Paqe 16 of 21 Page|D 16
EEOC Furmiei(iins) MPLOYMENT PPOR U O

T NlTY MM| S|ON

 

DlsrvllssAL AND NoTicE oF RlGHTs

 

TOI Anthony J. McHugh F Tampa Field Office
1118 43rd Street g 501 East Po|k Street
Orlando, FL 32839 m Room 1000

Tampa, FL 33602

 

:| On behalf of person(s) aggrieved whose identity is
CONFlDEN'i’lAL (29 CF~R §‘1601.7(3)_1
EEOC Charge No. EEOC Representative Telephone No.

Pedro A. Hernandez,
510-201?-03402 investigator (813) 202-7938

THE EEOC lS CLOS|NG |TS FlLE ON TH|S CHARGE FOR THE FOLLOW|NG REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

 

Your allegations did not involve a disability as defined by the Americans With Disabilities Act,
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes

Your charge Was not timely filed with EEOC; in other Words, you waited too long after the date(s) of the alleged
discrimination to file your charge

IEEEU

The EEOC issues the following determination: Based upon its investigation1 the EEOC is unable to conclude that the
information obtained establishes violations of the statutes Thls does not certify that the respondent is in compliance with
the statutes No finding is made as to any other issues that might be construed as having been raised by this charge

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge

EU

Other (briefly state)

- NOT|CE OF SU|T RIGHTS -

(See the additional information attached to this form.)

Title Vll, the Americans with Disabilities Act, the Genetic lnformation Nondlscrimination A<:tl or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that We will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed W|THIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge Wi|| be

lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment Thls means that backpay due for any violations that occurred more than 2 years 13 yearsi
before you file suit may not be collectib|e.

On behalf of the Commission

g°’“‘ij“w““ slab/is

 

Enclosures(s) Evange|ine Hawthome’ (Date Mai/ed)
Director
occ Erin Nguyen,Labor Relations Manager Matthew Gross, Esq.
WALT DISNEY PARKS & RESORTS NEJAME LAW, P.A.
700 W. Bal| Road 189 South Orange Avenue, Suite 1800
Maii Code 435T Or|ando, FL 32801

Anaheim, CA 92802Mai| Code 435T
EXHIB|T

§ \lgu

 

Case 6:18-cv-01913-ACC-KRS Document 1 Filed 11/07/18 Page 17 of 21 Page|D 17
Enc|osure with EEOC
Form 161 (tiita)

lNFoRMATioN RELATEo ro FiLiNo Sun
UNDER THE LAWs ENFoRcED BY THE EEOC

(This information relates to filing suit in Federa/ or State court under Federa/ /aW,
lf you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State /aw may be shorter or more limited than those described below.)

Title V|| of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PR|VATE SU|T R|GHTS --

ln order to pursue this matter further. you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice Therefore, you should keep a record of this date Once this 90-
day period is overl your right to sue based on the charge referred to in this Notice will be |ost. |f you intend to
consult an attorney, you should do so promptly Give your attorney a copy of this Noticel and its envelope and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later,

Your lawsuit may be filed in U,S. District Court or a State court of competent jurisdiction (Usua|lyl the appropriate
State court is the general civil trial court.} Whether you file in Federal or State court is a matter for you to decide
after talking to your attorneyl Fi|ing this Notice is not enoughi You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief'. Courts often require that a copy of
your charge must be attached to the complaint you file in cou`rt. lt so, you should remove your birth date from the
charge Some courts Will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions-, matters like or related to the matters
alleged in the charge Generally, suits are brought in the State Where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are Ke'pt, where the employment would have
been, or where the respondent has its main office |f you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to Write your complaint
or make legal strategy decisions for you.

PR|VATE SU|T RlGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment back
pay due for violations that occurred more than 2 years 13 years) before you file suit may not be collectible For
example if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7l1i10 - not12/1/10 --in order to recover unpaid wages due for July 2008. Thls time limit forfiling an EPA
suit is separate from the 90-day filing period under Title V||, the ADA, G|NA or the ADEA referred to above
Therefore, if you also plan to sue under Title Vll, the ADA, G|NA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice M within the 2- or 3-year EPA back pay recovery period.

ATToRNEY REPRESENTATioN -- Title Vll, the ADA or G|NA:

if you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the QO-day period mentioned above,
because such requests do n_ot relieve you of the requirement to bring suit within 90 days.

ATToRNEY REFERRAL ANo EEOC AsslsTANcE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on Which U.S. District Court can hear your case if you need to
inspect or obtain a copy of information in EEOC's file on the charge please request it promptly in writing and provide
your charge number (as shown on your Notice). Whi|e EEOC destroys charge files after a certain time all charge files
are kept for at least 6 months after our last action on the case Therefore, if you file Suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

lF YOU FILE SUlT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFlCE.

KRS Document 1 Filed 11/07/18 Page 18 of 21 Par-

OlQlS-ACC-

Case 6:18-cv

 

dam mo_.ouw_d.
quc&< U_\o<memw
moce_ mB_o_o~_§o:m
oveo;c:_.€ won

mr me:_o~o<mmw mae
suo=nw:_d_

 

._.:m no.Bum:< o~oce_,< u~o$amm mncm_ mBu_o<Bm:»
oouo:c:#< .so~ m__ mBu.o<mmm mae muv=nm:m. esa 3ame
mBo_o<Bm:~ emm§o:m no:nm»m:~ §§ AIM o::n_o_m.

m§.prc<m<_mzm. Gmm_mzwzm

._.:m no:._um:<_w mgo_ov=:m:» on@o:m esa emn_eo:m 1 w:n_c&:@
._.mn.__ic:_:m:w EL:@. EoBoco:` no=.bm:mmzo:. emBoco:_
canada _m<om,"~ ~m::§mzo: man .Qm_:m:.m i mac adam §50:»
_~mmm_\..._ do ms mB,u_o<mm.w Inm` _‘m=©mo? mo_o: mmx. v`m@:w:n$
wmxcm__ ozm:»mmo? @m:eme mm:am_\ amends Qm=em~ mx_o=...$_o:.
:wzo:m_ ozm_? m:nmmu`<~ want Bm~_»m_ 225 SESQ 9 <m~m§=
mamnc...,. Bm&nm_ no:a&o:. Qm:m:n 53_.5@20: 9 ewm_g=€
~Bm:$_ ca o:<m_nm¢.d~m houses :.< nan_mmm <<=: m_._< *mem§__
m~m».m. o.\ _onm_ _mé 52 u~o<._emm *oq mae§o_.&_ nwam@ozmm ca
E.o»mn:o:.

mom m_mo com mesawitmiwwmo§@oeweee uo=n<.

I>m.eymm§mz.w

._.Im oo=n< mac o_.os=uzm sea $Sm:» emma o: w:< ca 535
u~o$n~me nm»moo:mm. mmm,§m §?§E_nloai_r.ro:evwow,m Uo=Q
@~ mea#._o:w_ am$m_.

 

m©§pwwmzi~.m

,m=€_o<mmw <<_.o cm__m<m §§ :m<m omm= seamen on
emmnz_s?w~me emm_:mv 9 m3 oEo§wm m<§`m 9. m <mo*m¢o:

ca saw uo=n<~ myoc_n_ F__o€ wyo ononmec~mm o_._»=:ma 5

50 mi@w&,&mm mmnzo: o* aim _<_m:cm_.d.mmm u_.onoa§.m»
~:n_cam :on€:@_ m gmsmmm_,.~ _.EB@: xmmo:~nmm` on 356 arm
noBom:< mc~am__:m. ._.:m nogom:<. <<=_ son ~o_m§m BS__mso:
moses ma mBu_o<mm irc rem iam w nooe-_..m§ no.=.v_ei 2
row noo.om_,m»me §§ ms m:<m.§cmmo: _30 m 832me

>_._< m:€_o<mm done 8 :m<m <.._o_m...me ¢._m mnc_m_ ch_o<Bm:_~

Oono§ca€ oo=n< §__ wm 25th 3 aan€=:m. ives Bm< cm
,Hm§m:m»._os.

 

SBDHOd

 

SNO|_LVC|Ol/\JWODDV

irran)as one

Case 6:18-cv-01913-ACC-KRS Document 1 Filed 11/07/18 Page 19 of 21 Pa- *

_owOI_m_ OZ__©_._n I>m>mm_<_mz.__._

miu»owmow.oqm…. .
exo_mn»me_~od.emdo§m~w
__.: z_._m Eo_`wn~mno…$#: _
qowomhw _ t _

__

 

m3u_o<mom mem mxnm§mn_ 8 down o:omG 5 3m <<o_‘_G_mnm

§§ Baqu esa 3:3 :o~ manson ._: rm~mmn:@ ca vc__<m:m
_omsm_<wo:._.§m _oo=Q msnoSummmmm Um:o<wo` 32 mm v~o~.=o:mn_
g _m<< mae Um:m<§ 32. <<I_m :o» :mnmmmwz_< c:_m<$nc__
:m<mzsm_mmw <_.o_m~mm gm mo3um:<_m m$ sam am mow <<o_.xo_mnm
ngaan arm oo=n< mon=mm 8 3m <<oz€_wnm 303 o: esa 01
noBom:< caopm<§ mae 3 o§ma mmE:@w 3 <<:_n: m3n_o<mmv.
Bm<m:a dronm_<mm 5 no::mmzo: §§ SQE,QFM o_. 32
332 gm <<ol%_wnm ?<Zn: 83 onnE emma _mmc_m~ <<o_‘r
rosa 2 m<<m< 203 3m BQ:_E <<o_;€_mnmv.

I>m>mm§mZH w>mm© Oz > prHmmHmO
n>HmOOw<

_._w..mme:n nosean §§ a samoa o: w §o_.rmn$e 38@2< w
u,.o:~o:ma g _m<<~ <<rm§m~ 333ng _o< mccm~<mmo_a. no-
<<o~xm~m` 01 §§ omame 3 3m <¢o;»o_wn@ esa <<=_ now cm
Ho_m§~ma v< 30 003?.5<. .`Po~mn~me nw»m@o:mw= w:n_cem
Inm~ ~m_§o:` no_o: me_ oamm:m:n<` mmxcm_ o_,__m:$zo:.
@m:ame @m:am` Em§? @m:em~ mx?mmno? :wmo:m_ 255
m:nmm~€. moot 3m 13_ .QBEM 3=_8€ ca <m$_‘m: wSEW.
Seewnm_ no:a#_o:. mm:m~._n 3843.~&0:` ca e._mw§_:< ABm:J_
04 u_..<nnm_w mae m:< wea=mo:m_ 88@0_£ wm~ 813 3 m.:<
amam§_~ exam o~ _oS_ _m<<. no:ecn» 32 33 gm no:nem_‘me
wm no:¢=ocz:m 8 co_m_<s~c. TWSSBm:H$:m: omwma o_._ m
UB$Q¢Q nw.$mo€ Sn_cemm nth o¢m:n<m norma 04 downum
esa emmema.mm:@ 333¢:$ l <<:m¢_m~ eo:m 3 _omGo: o.`
o:o:m. g m=§_ o~ ~mxv <._.Em_ %.n_v_m<w. o~ on:m:z.wm. mens

 

nosean 83 co c:_m§c_ <<:m: z w om&n:_ol< mmam@mo:m 2
<<:m: § mm ampmm»me. n.\mm::.m. m som~=m <<o_._e:@ m:<=o:._:m:»
won m=m_.m:© 3m no:e:_o:.a o.~ m3u_o<3m3.

mmx:m_ _._w~mwm3m,:~ w osm 843 9a rmBmmBm:~ _oowme o: m
o_,o»mn»ma S~mo,o_‘< mae uaozo:ma o< _m<< mae 3a no=n<.
:om:_o m:<=o:=_m:» mmxcm_ so$mm§m:» 33 .on_cem m:< am 3m
u~m<_,ocw_v` 3m_.&o:me 363 cm nosean mm <<m= mm o$m:n<m
8=93@` swann esa Am_x.:@. @mmE_.mm. <mo_mm:@ umm.o:m_
moonm. ~chm~m 8a mmxcw_ P<o_.m~ nos<m$mno: no:§:_an
mmxcm_ no3 Bm:R mae o»:m~ c:<<m_no_:m mn_<~ :nmm. _: manion
8 _..owa_m m:<m_o:Bm:» :w~m$:.m:v .mmxco_ :w~mmm=_m:» 83
88 30 843 o.§nc_e 90 nco= ro$mm_:m:n <<:_n_._ m:n_camm
BQI_E n::<<m:»mn_ mmxce_ ma<m:nmm w:e\o~ 898th 84 wmxcm_.
U<oa isaac m:cBW...m_o: w m no:an: ca m3c8<3m:» o~
<<sm~m mco3weo: 8 2 ~o_.mnmo: ca 3m seesan 2 Bacmwa
a emma wm 3m _omm_.». 8a m3u_o<3m:» emn§o:m.

_: Qe&co: 8 no-<<ozxm§ m3 o_o<mmw mac _o..oZ_o#me 263
:m_m$~:@ nc&o=.m? mcmm$ no:»_.mn~o@ man m:< o?m$ §§
<<~..03 H:m< 38§2 3 282 <<o~,_x m:§o:§miz

<<_._=m :m`mww3m:~ owens o: w uqo~onnme ne~mmo~< 35» 3mmd
nm_§_: _m©w* .£m semqu 8 _om cs_m<<?_` mens mm om_:@ _wm<m_\m
o~ uma<mm._<m`i:mwm unm:as_dm no :o~ :mnm.£m;_< :m<m 8 Um
32 84 3m 003_§:< 8 am$=:§m §§ ngaan rem <~o_m~me
moBum:< Uo=n<.o._,_m 003 Uw:<`e U~o:=o_:o: o* rm§wm_:m:~
mano3oo$mm m gomama amoco ca nosech 33 533 a
u_`ozc_~ma o< _m<<.

ianoNoou

 

Case 6:18-cv-01913-ACC-KRS Document 1 Filed 11/07/18 Page 20 of 21 Pao

UIOI

 

__w_:oz o_"_._>m>mm_<_m§

mCE.<_ZO

>v:_.u_<m nonacn».~ _o¢m: B»m_\_.ma 8 mm...,uc__<.m:@~ mm m gum am
no:acQ 32 Bm< :o» cm c:_m<<?._ van mmmmm~:m»_no=avm:z
vo=n<. mc_§:m :mma son wm E_Q.Ba 8 w u§_.mn$a nm»mmo€.
mc=<:.@ 5 gm Eo~xo_m.nm_.._dn_:am…m Bnmm»mn_< BW.IQQ
am~omm~o_.v. on w=mc_m=m ,_._m§w~_m.. .5§&0:»_ Am~,mm$a
wmo*mzo:» mmlocw o_. _.mu.mw»ma <m_@m_ o.. us<mmnm_ nosa.:.n» 52
no=_a B,wm,o:wc_< wm ncaw&m~ma §`mm».m=§m. 553&33@

2 :cBEm¢:Q on m:»m:»mo:_w__w wm¢o»m,m€@ o~ csam=_:§§@
w_._o?m_._... <<o~x U.m§o_§m=nm.

nO§vr>_Z._.m >ZU qz<mm.:m>.:OZw

15 no..:vm:< m:.o:m_< manoc~m,mmm 4m3_»__o<mmw 8 ._333$8€
humor an m ¢._m< m,~m mcv_.mn» 8 o~ §§me nonacn» o~o_..m_w#ma
_o< S_m uo=n<. ch_o<mmm 550 vm=m<m §m< r_~<m wmm:
mc§.mn$a 8 awn_.§§mmo:_ rmBmmBm:~ o~ c:=<=& c< m
no.<<o:$sl mcm&_. o~ 053 bm.‘.._o: 3 H:m._~ 20.~€_@3~ 9 m_.m
o~_‘.m~§wm m<<m~m o* m <_o_mmo: cm H_.=w vo:n.<. m:oc_a Ho=o§ gm
o<onma§mm ocn=:m.a 3 ,H_..m noBm_m§Hm mmnmo: 9d drum _<_wscm_.
1353 §onma§mu m:n_cam :os§:o w imzwmmn chm,:
mmwo§nmm~ o~ 3_=:@ gm nanm:< mc._%_m:mm

.§m noBbm:< 3 row Bco_d cm a_mmn:§m:%._o: won :m$mw=._m:~
<m€ mmlocw_<. §m__._mcm$ 550 cmnoBm m<<m~m §d uomm#._m
<…_o_mzo:m §§ 335 Ic=_m= zmmoc_.nm» on mBu_o<mm
mm_mzo:m. §:m: gm no§um:< ..mnmw<mm m__momzo:w o*
BWno:a:n». z §.__ nosacQ m §§ z3m€ man 308ch
m:<mmz@m¢o: §§ u~o<d.mm m__ nw 33 mov~ou:w$ acm

 

u~onmmm man an_..mw va.o=mv_m no:n_:mmo:m umwa Q: Em.
m<&m:nm no__m%mn. m<m€ noBv§:» ¢<=_ cm w=<mmmcv,$.a § gm
BNS=Q msa 8 3m 933 monqouzm,.m 8 30 n=nc§nm_v
msa m:<wm¢mmzo:m §__ um no:acn»ma mm nosmom:mm=< man
mxum&zo&_.< mw vo$_c_m. mBuFowmmm :m<m ms ow=mmmc: 8
noo.um~m»m 95 usa 8 o_um:_< msa ro:mw~_< wrm_‘m wa@§~»_o:
3 m=< nanw=< S<mmzmmzo:.

d.m noium:< <s= son no_m§~m ~mJ=~zo= wmw:§. w= wm_.=_“._o,,.v`,mm
<<,:o ram 330 m mooa,_..m§ no=..n_w§»o.. 33 nooum_.m§ §§
ms m=<mw»_@wnmoz 38 m no_:t_m§. m=.._u_o<mmm 550 co_$<m §§
rm<m wmm: ~¢B=m~ma mmm=§ m:oc_a m33m%m~m_< 322 Sm
no:.acnr casa o:m g §m m<m=cmm oS=c.ma 5 §m no_.=m_mm:$
mmn:o= ow§_w __sw:cm_.

U_mm=u_.¢_Zm >ZO Oj._mw mm>>m©_>r _Sm>mcxmm

= ms ~=<mmcmm¢o: §no<mm B_Ro:acn~. 3m noBom=< §__n
arm mun_o.vzm.$ ~m=»_m&m._ 332 Bw.. >3` m=..v_o<m¢. F=JQ 8
Fm<m <§w~mn_ §§ ?os€&o: in :w§mm_:.m:~ uo=n< Q=n_:%.:o
25 c_.o:mv__zo: o* _»m$=mmo:~ <<=_ cm mcg.mn» 8 awn€=:m.,
539 33 am B=:Jm¢o:.

 

 

Case 6:18-cv-01913-ACC-KRS Document 1 Filed 11/07/18 Page 21 of 21 Pa

cream >zo >…_Ho_._or

mBEo<m¢m §§ so~cm
c:a_m_` gm w:m.cm:nm g
QE@w 2 m_noro_* E.m=m
Eo_j_£:@. _

 

 

._\:m no_:_um:< mwnoB=._§ma .8 o~o<§:m m 33 msa §oa:nz<m
<<o~r m:<=o:_:mi msa u~o:=o:m m=..v_o<mmm ¢o:._ cm§m c:amq
25 ~:mcm:nm o* aEmm o~ m_no:o_ EI_m <<oz§c.

Omzmm>_l mcrmm

mBu_o<mmw Scm» non 3qu no 9 3333 § <<o;@ 9 232st
Um_+o_§ <<o;» *oq »:m no:im:<_ ir=m c:am` gm wsmcmsnm

01 m_no:o_ o_. a~cmm.§m ::_m<<?_ Bm: c`mnz=m~ awmicc:o:.
a_.~._vm:&zo:.. vomwm$mo: 9 cum o_" a_.cmm mm §o§c:ma __._ gm
Eo:€_mnm~ _:n_:%:m o: noB_um:< qunm;<_ 5 m:< no=€m :<.
o<<:ma. _mmmma 2 333 <m:mn_m_ 9 ¢<I_m msmmmmn_ _: nanm:<
ccmm:m.$, <_o_m~o_.w §__ cm wagman 8 awn_u=:m_€ mnzo:. 259
Bm< wm »m§§mzo:.

vmmmnw%.,:OZ \ O<m_»..HIm;.NOCZHmm Uwcmw

mBn_o<mmw <§o 3m _m<<€__< nasa U_.mmnq._u~._o: o_. o<m_l:m-
noc:»m_. n_Emm §§ 53 cm=m<m BQ< wing gm= wv=:< 3
&wm_< umKo_.B Sm= _.oc v.:oc_a awnc.£ gm _.$cm <<_§ Im\
mBu_o<mm mm_~¢o:m Ao_\ 1354 mm_»<mnmm *o~ 326 usa mmmo~$
m_:u_o<mm.¢ cowon 2256 9 BE_Z=Q <<o§.

§>D._C>Z>

>_?ocm: mm<m§_ m$»mm :m<m _mmm=~ma §§ch am 32 ima§:m_
widow ~QOB_o:m_ c...m c:am~ mgm _m§ s BBWSM u_‘ozgma
c:amq nmam$_ 52 usa c:am~ noBum:< uo=n<. §mé.c@:m cum o~
nomwmmm~o: _w son vm§._zma o: moB um:< gooqu 2 m:< z§m.

 

